COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 IN THE MATTER OF J. Z., A JUVENILE,                              No. 08-19-00049-CV
                                                 §
                              Appellant.                             Appeal from the
                                                 §
                                                                    65th District Court
                                                 §
                                                                of El Paso County, Texas
                                                 §
                                                                     (TC# 1601161)
                                                 §

                                             ORDER

       In order to protect the identity of the minor child who is the subject of this appeal, the Court

has determined on its own motion that it is necessary to identify Appellant by his initials, J. Z., in

all papers submitted to the Court, including letters, motions, and briefs. See TEX.R.APP.P. 9.8(c).

Additionally, the parties are required to identify a minor’s parent or other family member by

initials or an alias as required by Rule 9.8(c). All documents must be redacted accordingly. The

Court will likewise use initials to identify Appellant and family members in correspondence,

orders, and in its opinion and judgment.

       IT IS SO ORDERED this 7th day of February, 2019.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.